Exhibit 10.5

SEPARATION AGREEMENT AND RELEASE

RECITALS

This Separation Agreement and Release (the “Agreement”) is made by and between
Bob Marino, an individual (“Executive”) and CafePress Inc. (the “Company”)
(individually each a “Party” and collectively the “Parties”). Executive must
sign and return this Agreement within twenty-one (21) days of his termination to
be eligible for the severance benefits described below.

WHEREAS, Executive served the Company as its Chief Executive Officer from April
of 2011 until August 3, 2014, on which date Executive resigned from his
employment with the Company and resigned all positions he held with the Company
and its subsidiaries as an officer or a director (the “Termination Date”); and

WHEREAS, the Company and Executive entered into an Employee Confidentiality and
Inventions Agreement Dated July 9, 2005 (the “Confidentiality Agreement”); and

WHEREAS, the Company wishes to provide Executive with a severance package and to
retain Executive as a consultant pursuant to the Consulting Agreement attached
hereto as Exhibit A (the “Consulting Agreement”), but is willing to do so only
if Executive provides the Company with this release so that the Company is
assured that the severance pay satisfies Executive’s expectations.

NOW, THEREFORE, in consideration of the promises made herein, the Parties hereby
agree as follows:

COVENANTS

1. Consideration. In consideration of Executive’s execution of this Agreement
and Executive’s fulfillment of all of its terms and conditions, and provided
that Executive does not revoke the Agreement under Section 7 below, the Company
agrees as follows:

(i) Separation Pay. The Company agrees to pay Executive the lump sum of Four
Hundred Twelve Thousand dollars ($412,000) less applicable tax withholdings
(“Separation Pay”). This payment will be made on or before the sixtieth
(60th) day following the Termination Date, but not later than 60 days after the
date Executive has incurred a “separation from service” within the meaning of
section 409A(a)(2)(A)(i) of the Internal Revenue Code of 1986, as amended. This
payment will be subject to all legally required payroll deductions and
withholdings.

(ii) COBRA. If and to the extent that Executive elects to continue health
insurance coverage under COBRA, then for the months of September through
December of 2014 the Company agrees to pay the monthly COBRA premiums for
Executive and his dependents. Executive is solely responsible for filing any
necessary paperwork for COBRA coverage.

(iii) Relief from Provision of the Confidentiality Agreement. The first sentence
of Section 2.5 of the Confidentiality Agreement is hereby amended as follows: “I
will promptly and fully disclose in writing to the Company all Inventions during
my employment, including any that may be covered by Section 2870.”



--------------------------------------------------------------------------------

(iv) Consulting Agreement. The Company will retain Executive as a consultant
under the Consulting Agreement through December 31, 2014 or earlier if
terminated according to its terms. Any restricted stock units or options will
continue to vest during the Term of the Consulting Agreement as defined therein,
and if the Term ends other than on the last day of a monthly or quarterly
installment vesting date applicable to an option or restricted stock unit,
Executive will be given pro rata vesting credit for the portion of the month or
quarter, as applicable, prior to and including the last day of the Term.

(v) General. Executive acknowledges that without this Agreement or another
Release of claims acceptable to the Company, he is otherwise not entitled to the
consideration listed in this Section 1, and is offered by the Company solely as
consideration for this Agreement.

2. Benefits. Executive’s health insurance benefits will cease on August 31,
2014, subject to Executive’s right to continue Executive’s health insurance
under COBRA (see also Section 1(ii) above). Executive’s participation in all
benefits and incidents of employment, including, but not limited to, the accrual
of any bonuses, vacation and PTO, stock option vesting, all ceased as of the
Termination Date.

3. Trade Secrets and Confidential Information/Company Property. Executive
reaffirms and agrees to observe and abide by the terms of the Confidentiality
Agreement, specifically including the provisions therein regarding nondisclosure
of the Company’s trade secrets and confidential and proprietary information.
Executive’s signature below constitutes his certification under penalty of
perjury that he has returned all documents and other items provided to Executive
by the Company, developed or obtained by Executive in connection with his
employment with the Company, or otherwise belonging to the Company.

4. Payment of Salary and Receipt of All Benefits. Executive acknowledges and
represents that, other than the consideration set forth in this Agreement, the
Company has paid or provided all salary, wages, bonuses, accrued vacation/paid
time off, leave, housing allowances, relocation costs, interest, severance,
outplacement costs, fees, reimbursable expenses, commissions, stock, stock
options, vesting, and any and all other benefits and compensation due to
Executive. Notwithstanding the foregoing, Executive represents that he has
outstanding approximately $2,500 in reimbursable expenses, for which he will
submit a request for reimbursement and required back-up documentation to the
Company by no later than August 8, 2014.

5. Release of Claims. Executive agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Executive
by the Company and its current and former officers, directors, employees,
agents, investors, attorneys, shareholders, founders, administrators,
affiliates, divisions, subsidiaries, predecessor and successor corporations and
assigns (the “Releasees”). Executive, on his own behalf, and on behalf of his
respective heirs, family members, executors, agents, and assigns, hereby and
forever releases the Releasees from, and agrees not to sue concerning, or in any
manner to institute, prosecute or pursue, any claim,



--------------------------------------------------------------------------------

complaint, charge, duty, obligation or cause of action relating to any matters
of any kind, whether presently known or unknown, suspected or unsuspected, that
Executive may possess against any of the Releasees arising from any omissions,
acts or facts or damages that have occurred up until and including the Effective
Date of this Agreement including, without limitation:

(a) any and all claims relating to or arising from Executive’s employment
relationship with the Company and the termination of that relationship;

(b) any and all claims relating to, or arising from, Executive’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

(c) any and all claims for wrongful discharge of employment; constructive
discharge; termination in violation of public policy; discrimination;
harassment; retaliation; breach of contract, both express and implied; breach of
a covenant of good faith and fair dealing, both express and implied; promissory
estoppel; negligent or intentional infliction of emotional distress; negligent
or intentional misrepresentation; negligent or intentional interference with
contract or prospective economic advantage; unfair business practices;
defamation; libel; slander; negligence; personal injury; assault; battery;
invasion of privacy; false imprisonment; and conversion;

(d) any and all claims for violation of any federal, state or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964; the
Civil Rights Act of 1991; the Age Discrimination in Employment Act of 1967; the
Americans with Disabilities Act of 1990; the Fair Credit Reporting Act; the
Employee Retirement Income Security Act of 1974; the Family and Medical Leave
Act; the Worker Adjustment and Retraining Notification Act; the Older Workers
Benefit Protection Act; the Sarbanes-Oxley Act of 2002; section 49.60.010 et
seq.; The Fair Labor Standards Act, 29 U.S.C. §§201 et seq.; relevant Kentucky
labor codes, and all amendments to each of the above-referenced statutes; and
any other laws of the state of Kentucky; and any other federal, state or local
laws or regulations relating to employment terms and conditions of employment;

(e) any and all claims for violation of the federal, or any state, constitution;

(f) any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

(g) any claim for any loss, cost, damage, or expense arising out of any dispute
over the non-withholding or other tax treatment of any of the proceeds received
by Executive as a result of this Agreement; and

(h) any and all claims for attorneys’ fees and costs.

Executive agrees that the release set forth in this Section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under this
Agreement. This release does not release claims that cannot be released as a
matter of law, including, but not limited to Executive’s right to file a



--------------------------------------------------------------------------------

charge with or participate in a charge by the Equal Employment Opportunity
Commission, or any other local, state, or federal administrative body or
government agency that is authorized to enforce or administer laws related to
employment, against the Company (with the understanding that any such filing or
participation does not give Executive the right to recover any monetary damages
against the Company; Executive’s release of claims herein bars Executive from
recovering such monetary relief from the Company). In addition, this release
does not extend to (a) any rights to reimbursement or indemnification Executive
may have pursuant to any written agreement with the Company, or any parent or
subsidiary of the Company, to which Executive is a party; the charter, bylaws or
other governing documents of the Company, or any parent or subsidiary of the
Company; under applicable law; or under directors and officers liability, errors
and omissions, or other insurance policies including any run-off endorsement
relating thereto, or otherwise; (b) any rights or claims to contribution
Executive may have in the event of the entry of judgment against Executive as a
result of any act or failure to act for which both Executive and the Company or
any parent or subsidiary of the Company (or the directors, officers, employees,
shareholders, partners, agents, attorneys, predecessors, successors, parent or
subsidiary entities, insurers, affiliates or assigns of any of them) are jointly
responsible.

6. Additional Effects of Release. Without limiting the generality of the
forgoing, Executive agrees that as a result of his resignation from employment
as described herein, Executive has no right to severance benefits of any type,
other than as set forth herein, and expressly waives and releases any rights to
severance or other benefits under his Severance Agreement dated February 12,
2014, his Restated Change of Control Agreement (both of which are hereby
expressly terminated) or any other agreement with, or policy or practice of, the
Company. Executive further acknowledges and agrees that while Executive’s
options and RSUs will continue to vest subject to the provisions of
Section 1.(iv) above, Executive otherwise has no continuing right to accelerated
vesting of options, RSUs or other equity under any circumstances and Executive
waives and release any claim to such rights.

7. Acknowledgement of Waiver of Claims Under ADEA. Executive acknowledges that
he is waiving and releasing any rights he may have under the Age Discrimination
in Employment Act of 1967 (“ADEA”), and that this waiver and release is knowing
and voluntary. Executive agrees that this waiver and release does not apply to
any rights or claims that may arise under the ADEA after the Effective Date of
this Agreement. Executive acknowledges that the consideration given for this
waiver and release is in addition to anything of value to which Executive was
already entitled.

Executive further acknowledges that he has been advised by this writing that:

(a) he should consult with an attorney prior to executing this Agreement;

(b) he has twenty-one (21) days within which to consider and accept the terms of
this Agreement. To accept the terms of this Agreement, Executive shall date and
sign this Agreement and return it to Kirsten Mellor, General Counsel, CafePress
Inc., 1850 Gateway Drive, Ste. 300, San Mateo, CA 94404;

(c) he has seven (7) days following his execution of this Agreement to revoke
this Agreement (“Revocation Period”). If he decides to revoke this Agreement
after signing,



--------------------------------------------------------------------------------

he must submit a written statement of revocation by the last day of the
Revocation Period to Kirsten Mellor, General Counsel, CafePress Inc., 1850
Gateway Drive, Ste. 300, San Mateo, CA 94404;

(d) if Executive does not revoke during the seven-day Revocation Period, this
Agreement will take effect on the eighth (8th) day after the date Executive
signs the Agreement (“Effective Date”); and

(e) nothing in this Agreement prevents or precludes Executive from challenging
or seeking a determination in good faith of the validity of this waiver under
the ADEA, nor does it impose any condition precedent, penalties, or costs for
doing so, unless specifically authorized by federal law. In the event Executive
signs this Agreement and returns it to the Company in less than the 21-day
period identified above, Executive hereby acknowledges that he has freely and
voluntarily chosen to waive the time period allotted for considering this
Agreement.

8. Unknown Claims. The release of claims herein extends to all claims of every
nature and kind whatsoever, whether known or unknown, suspected or unsuspected.
Executive expressly waives the benefits of any provision of the laws of the
United States or of any state which provide that a general release does not
extend to claims which a party does not know or expect to exist in its favor at
the time of executing the release, which if known to the party may have
materially affected the settlement. It is Executive’s intention to forever
discharge and release known and unknown, present and future claims against the
Releasees within the scope of the release set forth herein.

9. No Pending or Future Lawsuits. Executive represents that Executive has no
lawsuits, claims, or actions pending in his name, or on behalf of any other
person or entity, against the Company or any of the other Releasees. Executive
also represents that Executive does not intend to bring any claims on
Executive’s own behalf or on behalf of any other person or entity against the
Company or any of the other Releasees.

10. Application for Employment. Executive understands and agrees that, as a
condition of this Agreement, Executive shall not be entitled to any employment
with the Company, and Executive hereby waives any right, or alleged right, of
employment or re-employment with the Company. Notwithstanding this Section,
Executive may provide consulting services as an independent contractor if the
terms of such relationship are mutually agreed upon.

11. No Cooperation. Executive agrees not to act in any manner that might damage
the business of the Company. Executive further agrees that he will not knowingly
encourage or counsel any attorneys or their clients in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against any of the Releasees, unless under a
subpoena or other court order to do so. Executive agrees both to immediately
notify the Company upon receipt of any such subpoena or court order, and to
furnish, within three (3) business days of its receipt, a copy of such subpoena
or other court order. If approached by anyone for counsel in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints against any of the Releasees, Executive shall state no more than that
he cannot provide counsel. Notwithstanding the foregoing, this



--------------------------------------------------------------------------------

Agreement recognizes the rights and responsibilities of the Equal Employment
Opportunity Commission (“EEOC”) and similar state agencies to enforce the
discrimination statutes which come under their jurisdiction. This Agreement is
not intended to prevent Executive from initiating or participating in any
investigation or proceeding conducted by such agencies; provided, however, that
nothing in this Section limits or affects the finality or the scope of the
Release. Executive has waived and released any claim Executive may have for
damages based on any alleged discrimination and may not recover damages in any
proceeding conducted by such agencies.

12. Non-Disparagement. Executive agrees to refrain from any disparagement,
defamation, libel or slander of any of the Releasees, or any tortious
interference with the contracts, relationships and prospective economic
advantage of the other party or any of the Releasees. The Company agrees to
instruct its officers and directors to refrain from any disparagement,
defamation, libel or slander of any of Executive and that, provided that
Executive directs all inquiries by potential future employers to the Company’s
Human Resources Department, the Company will only provide Executive’s dates of
employment and final salary in response to such inquiries.

13. Non-Competition and Non-Solicitation. Executive agrees that for a period of
twelve (12) months immediately following the Effective Date of this Agreement:

(a) Executive shall not anywhere worldwide directly or indirectly invest in,
own, manage, operate, finance, control, advise, render services to or guarantee
the obligations of any person or entity engaged in or, if known to Executive,
planning to become engaged in any business that competes with the Company in any
of the lines of business in which the Company was engaged as of the Effective
Date, provided, however, that Executive may (i) purchase or otherwise acquire up
to (but not more than) two percent (2%) of any class of the securities of any
entity (but may not otherwise participate in the activities of such entity) or
(ii) engage in any activity consented to in advance in writing by the Company.

(b) Executive shall not directly or indirectly: (i) solicit the competing
business of any person or entity who was a customer of the Company at any time
during the two (2) years prior to the Effective Date; (ii) cause, induce or
attempt to cause or induce any customer, supplier, licensee, licensor,
franchisee, employee, consultant or other business relation of the Company at
any time during the two (2) years prior to the Effective Date to cease doing
business with the Company, to deal with any competitor of the Company or in any
way interfere with its relationship with the Company; or (iii) hire, retain or
attempt to hire or retain any employee or independent contractor of the Company
or in any way interfere with the relationship between the Company and any of
their employees or independent contractors.

14. Breach. Executive acknowledges and agrees that any material breach of this
Agreement or of any provision of the Confidentiality Agreement shall entitle the
Company immediately to recover and/or cease providing the consideration provided
to Executive under this Agreement, except as provided by law. All other
provisions of this Agreement shall remain in full force and effect.



--------------------------------------------------------------------------------

15. No Admission of Liability. Executive understands and acknowledges that this
Agreement constitutes a compromise and settlement of any and all actual or
potential disputed claims. No action taken by either Party hereto, either
previously or in connection with this Agreement, shall be deemed or construed to
be: (a) an admission of the truth or falsity of any claims; or (b) an
acknowledgment or admission by either Party of any fault or liability whatsoever
to the other Party, or to any third party.

16. Costs. The Parties shall each bear their own costs, expert fees, attorneys’
fees and other fees incurred in connection with this Agreement.

17. ARBITRATION. THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF THE
TERMS OF THIS AGREEMENT, THEIR INTERPRETATION, AND ANY OF THE MATTERS HEREIN
RELEASED, SHALL BE SUBJECT TO ARBITRATION IN LOUISVILLE, KENTUCKY BEFORE JAMS,
PURSUANT TO ITS EMPLOYMENT ARBITRATION RULES & PROCEDURES (“JAMS RULES”). THE
ARBITRATOR MAY GRANT INJUNCTIONS AND OTHER RELIEF IN SUCH DISPUTES. THE
ARBITRATOR SHALL ADMINISTER AND CONDUCT ANY ARBITRATION IN ACCORDANCE WITH
KENTUCKY LAW, AND THE ARBITRATOR SHALL APPLY SUBSTANTIVE AND PROCEDURAL KENTUCKY
LAW TO ANY DISPUTE OR CLAIM, WITHOUT REFERENCE TO ANY CONFLICT-OF-LAW PROVISIONS
OF ANY JURISDICTION. TO THE EXTENT THAT THE JAMS RULES CONFLICT WITH KENTUCKY
LAW, KENTUCKY LAW SHALL TAKE PRECEDENCE. THE DECISION OF THE ARBITRATOR SHALL BE
FINAL, CONCLUSIVE, AND BINDING ON THE PARTIES TO THE ARBITRATION. THE PARTIES
AGREE THAT THE PREVAILING PARTY IN ANY ARBITRATION SHALL BE ENTITLED TO
INJUNCTIVE RELIEF IN ANY COURT OF COMPETENT JURISDICTION TO ENFORCE THE
ARBITRATION AWARD. THE PARTIES TO THE ARBITRATION SHALL EACH PAY AN EQUAL SHARE
OF THE COSTS AND EXPENSES OF SUCH ARBITRATION, AND EACH PARTY SHALL SEPARATELY
PAY FOR ITS RESPECTIVE COUNSEL FEES AND EXPENSES; PROVIDED, HOWEVER, THAT THE
ARBITRATOR SHALL AWARD ATTORNEYS’ FEES AND COSTS TO THE PREVAILING PARTY. THE
PARTIES HEREBY AGREE TO WAIVE THEIR RIGHT TO HAVE ANY DISPUTE BETWEEN THEM
RESOLVED IN A COURT OF LAW BY A JUDGE OR JURY. NOTWITHSTANDING THE FOREGOING,
THIS SECTION WILL NOT PREVENT EITHER PARTY FROM SEEKING INJUNCTIVE RELIEF (OR
ANY OTHER PROVISIONAL REMEDY) FROM ANY COURT HAVING JURISDICTION OVER THE
PARTIES AND THE SUBJECT MATTER OF THEIR DISPUTE RELATING TO THIS AGREEMENT AND
THE AGREEMENTS INCORPORATED HEREIN BY REFERENCE. SHOULD ANY PART OF THE
ARBITRATION AGREEMENT CONTAINED IN THIS SECTION CONFLICT WITH ANY OTHER
ARBITRATION AGREEMENT BETWEEN THE PARTIES, THE PARTIES AGREE THAT THIS
ARBITRATION AGREEMENT SHALL GOVERN.

18. Cooperation with Company. Executive agrees to cooperate, at the reasonable
request of the Company, in the defense and/or prosecution of any charges,
claims, investigations (internal or external), administrative proceedings and/or
lawsuits relating to matters occurring during Executive’s period of employment.
Following the Term of the Consulting Agreement, the Company agrees to pay
Executive a reasonable fee commensurate with the required services for the time
expended in the defense and prosecution of such matters.



--------------------------------------------------------------------------------

19. Tax Consequences. The Company makes no representations or warranties with
respect to the tax consequences of the payments provided to Executive or made on
his behalf under the terms of this Agreement. Executive agrees and understands
that he is responsible for payment, if any, of local, state and/or federal taxes
on the payments made hereunder by the Company and any penalties or assessments
thereon. Executive further agrees to indemnify and hold the Company harmless
from any claims, demands, deficiencies, penalties, interest, assessments,
executions, judgments, or recoveries by any government agency against the
Company for any amounts claimed due on account of: (a) Executive’s failure to
pay or the Company’s failure to withhold, or Executive’s delayed payment of,
federal or state taxes; or (b) damages sustained by the Company by reason of any
such claims, including attorneys’ fees and costs.

20. Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement. Executive
represents and warrants that he has the capacity to act on his own behalf and on
behalf of all who might claim through him to bind them to the terms and
conditions of this Agreement. Each Party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.

21. No Representations. Executive represents that he has had an opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement. Executive has not relied upon any
representations or statements made by the Company that are not specifically set
forth in this Agreement.

22. Severability. In the event that any provision, or any portion thereof,
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, this Agreement shall continue in full force and effect
without said provision or portion of said provision.

23. Attorneys’ Fees. Except as provided in Section 7 hereof, in the event that
either Party brings an action to enforce or effect its rights under this
Agreement, the prevailing Party shall be entitled to recover its costs and
expenses, including the costs of mediation, arbitration, litigation, court fees,
plus reasonable attorneys’ fees, incurred in connection with such an action.

24. Entire Agreement. This Agreement, together with Exhibit A hereto, represents
the entire agreement and understanding between the Company and Executive
concerning the subject matter of this Agreement and Executive’s employment with
and separation from the Company and the events leading thereto and associated
therewith, and supersedes and replaces any and all prior agreements and
understandings concerning the subject matter of this Agreement and Executive’s
relationship with the Company, with the exception of the Confidentiality
Agreement and the applicable Stock Agreements.

25. No Waiver. The failure of the Company to insist upon the performance of any
of the terms and conditions in this Agreement, or the failure to prosecute any
breach of any of the terms



--------------------------------------------------------------------------------

and conditions of this Agreement, shall not be construed thereafter as a waiver
of any such terms or conditions. This entire Agreement shall remain in full
force and effect as if no such forbearance or failure of performance had
occurred.

26. No Oral Modification. This Agreement may only be amended in a writing signed
by Executive and the Chief Executive Officer of the Company.

27. Governing Law and Venue. This Agreement shall be construed, interpreted,
governed and enforced in accordance with the laws of the State of Kentucky,
without regard to choice-of-law provisions. Any dispute which is not arbitrated
pursuant to Section 17 shall be litigated exclusively in federal or state courts
located in Louisville, Kentucky and Executive hereby consents to personal and
exclusive jurisdiction and venue in the State of Kentucky.

28. Counterparts. This Agreement may be executed in counterparts and by
facsimile or PDF, and each counterpart and facsimile or PDF shall have the same
force and effect as an original and shall constitute an effective, binding
agreement on the part of each of the undersigned.

29. Notices. Any notice to be provided to the Company pursuant to this Agreement
must be submitted to the Company’s General Counsel, Kirsten Mellor, at CafePress
Inc., 1850 Gateway Drive, Ste. 300, San Mateo, CA 94404. Any notice to be
provided to Executive pursuant to this Agreement must be submitted to his home
address, 11703 Tranquility Way, Louisville, KY 40291.

30. Voluntary Execution of Agreement. Executive understands and agrees that he
executed this Agreement voluntarily, without any duress or undue influence on
the part or behalf of the Company or any third party, with the full intent of
releasing all of his claims against the Company and any of the other Releasees.
Executive acknowledges that:

(a) he has read this Agreement;

(b) he has been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of his own choice or that he has voluntarily
declined to seek such counsel;

(c) he understands the terms and consequences of this Agreement and of the
releases it contains; and

(d) he is fully aware of the legal and binding effect of this Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

      CafePress Inc. Dated:  

August 3, 2014

    By:  

/s/ Kirsten Mellor

      Bob Marino, an individual Dated:  

August 3, 2014

    By:  

/s/ Bob Marino



--------------------------------------------------------------------------------

Exhibit A

Consulting Agreement